Sedfrey M Linsangan                                                     1   1 low Em %J
                                                                      OISTPICT COURT OF GUAM
Pro Se Litigant
P.O. Box 23128
                                                                            ;:;/03 20i9
Barrigada, Guam 96921
Tel #929-1616
                                                                       JEANNE G. QUINATA
                                                                         CLERK OF COURT


                          IN THE DISTRICT COURT OF GUAM


                                 TERRITORY OF GUAM




Sedfrey M Linsangan                            Civil Case. 19-00011


           Plaintiff                           Motion for Summary Judgment

              VS
Government of Guam, Lourdes Leon
Guerrero acting in her Official Capacity


                                          Introduction


        The Defendants committed a flagrant violation of Federal Laws and constitutional

rights. The Governor and the Government of Guam have no authority to legalize

marihuana. The Governor is appropriating 1 million dollars for the facility and created a

Cannabis Board. All of these investments will be wasted because Federal Laws and

Constitution takes precedence, priority, supersedes, tramp, pre-empt State and any other

laws.


        This unlawful act is a felony and the Defendants can be prosecuted criminally if
pursued.


                                                         Respectfully Submitted,

Dated: May 02, 2019
                                                         Sedfrey M Linsangan Pro Se




            Case 1:19-cv-00011 Document 7 Filed 05/03/19 Page 1 of 6
                                      /
                        Memorandum of Points and Authorities


                                    Request to Dismiss



    1. Request to Dismiss is not proper. It is in violation of Federal Rules of Civil

Procedure, Rule 7 (b). In general, a request for a court order must be made by motion.

Request must be denied by the Court.

   2. Request that Defendants be given such other relief is not proper. Violation of

FRCP Rule 7 (b), Rule 13. Request must be denied by the Court.

   3. Defendants filed electronically without obtaining reasonable exception from the

Court, Violation of Rule 5.1 (3).




                                     Standing Issues



   4. Section 1421b of Organic Act of Guam, Bill of Rights. People have right to

petition the Government or file a lawsuit for redress.

   5. Standing sue Doctrine is a jurisdictional issue which concerns the power of

Federal Courts to hear and decide cases. The doctrine is not concerned with the ultimate

merits of case (Washington Utilities &Trasp.com. V FCC; 513F.2d 1142 (9th Circuit
1975)

   6. Plaintiff suffered concrete injury because Defendants violated the laws that

protect the People. Invasion of legally protected interest. Injury will be redressed by

favorable decision.




          Case 1:19-cv-00011 Document 7 Filed 05/03/19 Page 2 of 6
                                    Jurisdiction Issues




   7. This Court has jurisdiction pursuant to Section 1424 (b) of Title 48 USC Organic

Act of Guam and Section 2 of Article 3 (The Judicial Branch). The judicial Power shall

extend to all Cases, in Law and Equity, arising under the Constitution, the Laws of the

United Sates....




                                  Personal Jurisdiction




   8. District Court have a vested interest in all the people and to make binding

decision over them. Section 1421 (b) Bill of Rights justify this issue.



                                  Claim for Relief Issue




   9. Plaintiff incorporates all the allegations of this complaint by emphasizing the

illegal acts by the Defendants. The language illegal acts are the violation of Federal

Laws. The official capacity of the Defendants are acting under the color of Federal Law

Section 812 of Title 21 USC Controlled Substances Act and Title 48 of the Organic

Act of Guam (Sections 1421b, Section 1422, Section 1423aand Section 1423d). All

ofthese violations are stipulated in the introduction of the complaint and paragraph 9.




          Case 1:19-cv-00011 Document 7 Filed 05/03/19 Page 3 of 6
                                Administrative Remedies




   10.This is not a germane issue. But the Plaintiffhave testified in the Public Hearing

opposing the Legislation. Plaintiff also express his opposition at the Town Hall meeting

in Tamuning. Whilethe Town meeting is being conducted, the Legislature is rushingto

vote for the bill, violation ofdue process (Section 1 14th Amendment.


                                 Federal Laws Violation




    11. Section 1422 ofthe 5th paragraph Governor; LtGovernor: Powers and Duties.
"He shall be responsible for the faithful execution of the laws of Guam and the laws of

the United States applicable in Guam.

    12. Section 1423a Scope of Legislative Authority: The Legislative power of Guam

shall extend to all rightful subjects of Legislation not inconsistent with the provisions

of this chapter and the laws of United States applicable to Guam.

    13. Section 1423d Oath of Office: Every member of the Legislature and all officers

ofthe Government of Guam shall take the oath for the affirmation. They will swear that

they will faithfully support the Constitution of the United States, the Laws of the United

States applicable to Guam....

   14. Section 1421b Subsection u; Bill of Rights: It is specified here that amendments

to the Constitution are hereby extended to Guam. The last paragraph stipulate"All laws

enacted by Congress with respect to Guam and all laws enacted by the territorial

legislature of Guam which are inconsistentwith the provisions of this subsection are




          Case 1:19-cv-00011 Document 7 Filed 05/03/19 Page 4 of 6
repealed to the extent of such inconsistency.



                                Status of Guam on Drugs




    15. Guam has big problems with substance abuse such as marihuana and other hard

drugs. Everyday we read news on drug arrest. Department of Education have stated

the 2 pressing problems in school are substance abuse on marihuana and prospective

shooting. One teacher even testified in the Public Hearing that students are coming to

class stone and cannot learn anything. Prospective shooting is attributed to people high

on drugs in the Mainland. In April 29, 2019, Post reported that there are 263 foster kids

up from 205 in 2018 and 170 in 2017. The cause is parents have drug abuse problem

on marihuana and other hard drugs. Guam is the highest in the Nation per capita on

suicide. Marihuana is associated with suicidal acts, psychosis, mental disorder and

increase car accidents. More home invasion, burglary, stealing and other crimes have

increased in Colorado since the legalization of marihuana.



                                       Conclusion




Summaryjudgment in favor of the Plaintiff is proper and legally just. The Court has to

follow the provision in Article 6 of the Constitution. The final section of Article VI

buttresses the Supreme Clause by requiring all government officials, both state and

federal, to giveprecedence to the U.S. Federal Lawand Constitution over any state

constitution or other laws, so help us God.




          Case 1:19-cv-00011 Document 7 Filed 05/03/19 Page 5 of 6
                                     Respectfully Submitted:

Dated: May 02, 2019
                                     Sedfrey M Linsangan Pro Se




         Case 1:19-cv-00011 Document 7 Filed 05/03/19 Page 6 of 6
                             ^
